Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Instant application is a CIP of 15/523,101 filed on 04/28/2017, which has been abandoned on 11/21/2019. 15/523,101 is a 371 of PCT/EP15/75465 filed on 11/02/2015.

Priority
Certification copies of Priority Documents as indicated in BIB have been received from the parent application No.15/523,101.
Claims 1-10 remain for examination, wherein claim 1 is an independent claim.

Reason for Allowance
Claims 1-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding instant independent claim 1, 1) Li et al (CN 102244309, with online English translation) teaches recovering lithium from an electric vehicle lithium-based power battery by pulverizing and sieving the battery to obtain a powder, putting the powder in a water bath at 30-80℃ and then adding 10-30% sodium hydroxide or potassium hydroxide to dissolve aluminum and aluminum oxide. The solution is then filtered, and sludge is leached with sulfuric acid and hydrogen peroxide to form a leachate. An extract is added to the leachate, the pH is adjusted, sodium fluoride is separate from the aqueous medium in which the lithium and electrolyte is dispersed (e.g. FIG. 2). Tsuchida et al (8,557,412 B2) et al teaches producing lithium sulfide from evolved H2S and a separate source of lithium hydroxide (column 9, lines 24-41). The recoded reference(s) does not suggest forming a lithium sulfide-containing solution as claimed. Claims 2-10 depend on claim 1, they are also allowed.

Notes: Li et al (CN 102244309, with online English translation), Cardarelli et al (US 7,192,564 B2), and Tsuchida et al (8,557,412 B2) are recorded as references only. 

Conclusion                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734